DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 9/26/19.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “[t]he disclosure provides in one aspect” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2-3 the limitations “the bandpass filter is cylindrically curved” (claim 2) and “the bandpass filter has a conical shape” (claim 3) are problematic.  It is not clear how the cylindrically curved filter of claim 2 can also have a conical shape in claim 3 which depends from claim 2.  For purposes of examination, the limitation “the bandpass filter is cylindrically curved” (claim 2) will be interpreted as “the bandpass filter is curved.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehata et al. (JP 2018116156) in view of JP 6108169 (hereinafter JP ‘169).
Consider claim 1, Maehata et al. disclose (see figures 1, 3 and 6) a head-up display for a vehicle, wherein the head-up display comprises:
a picture generating unit (11, image generation unit) arranged to display a picture, wherein the picture generating unit comprises a modulator arranged to modulate light (phase modulator) in accordance with a computer-generated hologram displayed thereon to form a holographic reconstruction corresponding to the picture on a screen (the phase modulator provides the display for a holographic reconstruction on a windshield);
an optical system arranged to receive light of the picture, wherein the optical system comprises at least one reflective element (22, concave mirror)  having optical power arranged to form a magnified image of the picture (the image is enlarged vs. original input image); and
a bandpass filter (F5, optical filter)which is transmissive to light of the picture and reflective to light of other wavelengths (the filter transmits a predetermined wavelength and reflects light of other wavelengths), wherein the bandpass filter is disposed between the optical system and the screen and curved having a convex surface (the element is optically in between) arranged to receive light from the optical system and a concave surface arranged to receive light of the picture from the screen (see figure 6, the filter is 
However, Maehata does not explicitly disclose a spatial light modulator arranged to spatially-modulate light.  Maehata and JP ‘169 are related as head-up displays.  JP ‘169 discloses a spatial light modulation element for generating an image [see page 7 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Maehata to utilize a spatial light modulator, as taught by JP ‘169, in order to utilize color mixing to obtain a full color image.
Consider claim 2, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata)  a head-up display wherein the bandpass filter is curved around an axis which is tilted with respect to the screen (see figures 1, 3, 6 of Maehata, optical filter F5 is curved) [see pages 4-5 of the provided Maehata translation].
Consider claim 3, the modified Maehata reference discloses a head-up display wherein the bandpass filter has a curved shape with sides towards the screen (see figures 1, 3, 6 of Maehata, optical filter F5 is curved.  However, Maehata does not explicitly disclose that the filter is conical shape with sides that taper inwardly towards the screen.  Although Maehata does not explicitly disclose a conical shape, it is considered to be within ordinary skill level to modify a filter shape via routine experimentation.  Note that the Court has held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination; see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to a 
Consider claim 4, the modified Maehata reference discloses a head-up display wherein the screen has a positional relationship to the optical axis of the optical system.  However, the modified Maehata reference does not explicitly disclose that the normal to the screen is parallel to the input optical axis of the optical system.  Although Maehata does not disclose the claimed positional arrangement it is considered to be within ordinary skill in the art to modify the location of the elements to be parallel to an optical axis.  Note the Court has held that a mere rearrangement of element without modification to the operation of the device involves only routine skill in the art; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1059) and In re Kuhle, 526 F.2d 553 188 (USPQ7 (CCPA 1975).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to rearrange the location of the normal to the screen to be parallel to the input optical axis of the optical system, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art.  One would have been motivated to rearrange the location of the normal to the screen in order to utilize routine experimentation to obtain a workable range to direct ambient sunlight for optimum viewing of the head up display.
Consider claim 5, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata) a head-up display wherein the light received by the bandpass filter from the 
Consider claim 6, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata) a head-up display, wherein the sunlight is direct sunlight or ambient sunlight (the received light is external light ambient sunlight) [see pages 4-5 of the provided Maehata translation].
Consider claim 7, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata) a head-up display further comprising a beam dump arranged to receive light reflected by the convex surface of the bandpass filter (BS light receiving member) [see at least pages 4-5 of the provided Maehata translation].
Consider claim 8, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata) a head-up display wherein the picture generating unit further comprises a laser (LD, laser light source) arranged to emit narrowband light having a centre wavelength corresponding to a transmission band of the bandpass filter (the optical filter transmits a predetermined wavelength and reflects light of other wavelengths) [see pages 3-4 of the provided Maehata translation].
Consider claim 9, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata)  a head-up display wherein the light of the picture comprises narrowband red, green and blue light and the bandpass filter comprises two narrowband transmission notches corresponding to the red, green. Maehata discloses that “the optical filter F5 is configured to transmit the red laser beam having the wavelength Rr and the green laser beam having the wavelength Rg. Therefore, the transmittance of light having a wavelength in the vicinity band NZR of the wavelength Rr and light having 
Although the modified Maehata reference does not explicitly disclose a third notch for blue light, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that a third notch for blue light could be utilized since Maehata teaches filtering for red and green light, and JP ‘169 teaches a full color display utilizing blue light and there are a finite potential ways in which the filter can be designed (i.e. one notch for each color of the light source, RBG).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the filter of the modified Maehata reference to use a blue transmission notch, in order to produce a full color display.
Consider claim 10, the modified Maehata reference discloses (e.g. figures 1, 3, 6 of Maehata) a head-up display wherein the at least one reflective element is positioned within its focal length of the screen such that the magnified image of the picture is a virtual image (see figure 1 of Maehata, the image is a virtual image) [see page 2 of the provided Maehata translation].

Consider claim 12, the modified Maehata reference discloses a head-up display wherein the light of the picture comprises narrowband red, green and blue light and the bandpass filter comprises three narrowband transmission notches corresponding to the red, green.  Maehata discloses that “the optical filter F5 is configured to transmit the red laser beam having the wavelength Rr and the green laser beam having the wavelength Rg. Therefore, the transmittance of light having a wavelength in the vicinity band NZR of the wavelength Rr and light having a wavelength in the vicinity band NZG of the wavelength Rg is high. With this configuration, the light Lf traveling from the image generation unit 11 toward the windshield WS can pass through the optical filter F5 with almost no attenuation.”  The JP ‘169 reference further discloses blue light for a full color display.
 since Maehata teaches filtering for red and green light, and JP ‘169 teaches a full color display utilizing blue light and there are a finite potential ways in which the filter can be designed (i.e. one notch for each color of the light source, RBG).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the filter of the Modified Maehata reference to use a blue transmission notch, in order to produce a full color display.
Consider claim 13, the modified Maehata reference discloses a head-up display comprising a head-up display as claimed in claim 1 and an optical combiner arranged to receive the magnified image of the picture from the head-up display and reflect the magnified image to a viewing plane (see figure 1, a windshield is arranged to receive the image and reflect the magnified image to a user within the vehicle) [see at least pages 2-4 of the provided Maehata translation].
Consider claim 14, the modified Maehata reference discloses a head-up display as claimed in claim 1 and a windscreen arranged to receive the magnified image of the picture from the head-up display and reflect the magnified image to an eye-box within 
Consider claim 15, Maehata discloses (e.g. figures 1, 3, 6) a method of improving image quality in a head-up display, the method comprising: 
displaying a computer-generated hologram on a light modulator (phase modulator) ; 
modulating light in accordance with the computer-generated hologram to form a holographic reconstruction corresponding to the picture on a screen (the phase modulator provides the display for a holographic reconstruction on a windshield); 
transmitting light of the picture through a bandpass filter (F5, optical filter) to an optical system;
forming a magnified image of the picture using at least one reflective element of the optical system having optical power (22, concave mirror); and reflecting light of other wavelengths received from the optical system using the bandpass filter (the filter transmits a predetermined wavelength and reflects light of other wavelengths), wherein the bandpass filter is curved to form a convex surface receiving light from the optical system and a concave surface receiving light of the picture from the screen (see figure 6, the filter is convex toward the display and concave towards the windshield) [see pages 2-4 of the provided translation].
However, Maehata does not explicitly disclose a spatial light modulator arranged to spatially-modulate light.  Maehata and JP ‘169 are related as head-up displays.  JP ‘169 discloses a spatial light modulation element for generating an image [see page 7 of the provided translation].  It would have been obvious to a person of ordinary skill in the 
Consider claim 16, the modified Maehata reference discloses a method of improving image quality wherein the bandpass filter is cylindrically curved around an axis and the method further comprises tilting the axis with respect to the screen (see figure 6, the optical filter is curved around an axis and is tilted with respect to the windshield) [see pages 4-5 of the provided Maehata translation].
Consider claim 17, the modified Maehata reference discloses a method of improving image quality wherein the light of other wavelengths received by the bandpass filter from the optical system is converging owing to the optical power of the at least one reflective element (the external light incident on the optical filter F5 is converging via the concave mirror 22) [see at least pages 3-5 of the Maehata translation].
Consider claim 18, the modified Maehata reference discloses a method of improving image quality wherein the light of the picture transmitted by the bandpass filter is diverging (see figure 1, the light transmitted through the optical filter F5 is diverging) [see at least pages 2-3 of the Maehata translation].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872